         Case 1:16-cr-00317-PAE Document 644 Filed 07/16/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                        -v-                                             16-CR-317 (PAE)

 ROBERT WILSON SR.,                                                           ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached correspondence from defendant Robert Wilson Sr.,

which the Court treats as a pro se motion for compassionate release. This correspondence

inadvertently was not attached to the order at Dkt. 643.

       The briefing schedule set in Dkt. 643 remains.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Wilson at

FCI Allenwood, P.O. Box 2000, White Deer, PA 17887.

       SO ORDERED.


                                                            PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: July 16, 2020
       New York, New York
Case 1:16-cr-00317-PAE Document 644
                                642 Filed 07/16/20
                                          07/15/20 Page 2
                                                        1 of 8
                                                             7
Case 1:16-cr-00317-PAE Document 644
                                642 Filed 07/16/20
                                          07/15/20 Page 3
                                                        2 of 8
                                                             7
Case 1:16-cr-00317-PAE Document 644
                                642 Filed 07/16/20
                                          07/15/20 Page 4
                                                        3 of 8
                                                             7
Case 1:16-cr-00317-PAE Document 644
                                642 Filed 07/16/20
                                          07/15/20 Page 5
                                                        4 of 8
                                                             7
Case 1:16-cr-00317-PAE Document 644
                                642 Filed 07/16/20
                                          07/15/20 Page 6
                                                        5 of 8
                                                             7
Case 1:16-cr-00317-PAE Document 644
                                642 Filed 07/16/20
                                          07/15/20 Page 7
                                                        6 of 8
                                                             7
Case 1:16-cr-00317-PAE Document 644
                                642 Filed 07/16/20
                                          07/15/20 Page 8
                                                        7 of 8
                                                             7
